Citation Nr: 1122391	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for right ear hearing loss.  Exposure to acoustic trauma has been conceded and he is service-connected for left ear hearing loss and tinnitus.  When he was examined by VA in March 2008, the examiner found that the right ear hearing loss was not related to service.  The VA audiological opinion is inadequate as it based on the rationale that the Veteran had normal hearing in that ear upon separation from service. In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  He is competent, even as a layman, to say he has difficulty hearing, and has since service.  See 38 C.F.R. § 3.159(a)(1) and (a)(2).  As such, the Board finds that the March 2008 VA examiner should be given the opportunity to supplement the report and provide an opinion as to whether the Veteran's current right ear hearing loss is related to his military service.  38 C.F.R. § 3.159(c)(4).  Thus another VA audiology examination should be afforded to the Veteran to determine the nature and etiology of his defective hearing in the right ear.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the March 2008 VA examiner the opportunity to supplement her report.  The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss is related to conceded exposure to acoustic trauma during his military service.  The examiner is to be notified that service connection for hearing loss is not precluded where hearing was within normal limits at separation.  38 C.F.R. § 3.385.  In rendering an opinion, the examiner must consider the Veteran's report of continuity of symptoms since service.  If the examiner is not able to render an opinion without resorting to speculation, he/she should say so and provide a complete rationale explaining why the requested opinion cannot be given.  Complete rationale for any opinion expressed should be provided.

If the March 2008 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.  

The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  Complete rationale should be provided.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


